UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 HXT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) Hongchong Building, No 5, 27th Floor, Shenzhen, Guangzhou, China 518002 (Address of principal executive offices)(Zip Code) Securities to be registered pursuant to Section 12(b) of the Act:None. If this form relates to theIf this form relates to the registration of a class of securitiesregistration of a class of securities pursuant to Section 12(b) of thepursuant to Section 12(g) of the Exchange Act and is effective Exchange Act and is effective pursuant to General Instruction pursuant to General Instruction A.(c), please check the following A.(d), please check the following box.0box.S Securities Act registration statement file number to which this form relates: Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1Description of Registrant’s Securities to be Registered. HXT Holdings, Inc. is authorized to issue 60,000,000 shares of common stock, par value .001 per share. Holders of the Common Stock are entitled to one vote for each share in the election of directors and in all other matters to be voted on by the stockholders.There is no cumulative voting in the election of directors.Holders of Common Stock are entitled to receive such dividends as may be declared from time to time by the Board of Directors with respect to the Common Stock out of funds legally available therefor and, in the event of liquidation, dissolution or winding up of the Company, to share ratably in all assets remaining after payment of liabili­ties.The holders of Common Stock have no preemptive or conversion rights and are not subject to further calls or assessments.There are no redemption or sinking fund provisions applicable to the Common Stock. Item 2.Exhibits 3-aCertificate of Incorporation 3-a(1) Certificate of Amendment of Certificate of Incorporation dated August 16, 2006 3-bBylaws SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: November 18, 2010HXT HOLDINGS, INC. By: /s/ Yuanqing Li Yuanqing Li Chief Executive Officer 2
